ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2014-158

                                      MAY TERM, 2014

State of Vermont                                 }    APPEALED FROM:
                                                 }
                                                 }
   v.                                            }    Superior Court, Windsor Unit,
                                                 }    Criminal Division
Kyle Bolaski                                     }
                                                 }    DOCKET NO. 972-8-08 Wrcr
                                                 }
                                                      Trial Judge: Karen R. Carroll


                        In the above-entitled cause, the Clerk will enter:


        Defendant Kyle Bolaski appeals an order holding him without bail pending trial pursuant
to 13 V.S.A. § 7553. We recently reversed and remanded defendant’s jury conviction for
second-degree murder in State v. Bolaski, 2014 VT 36, ___ Vt. ___. Some confusion ensued
regarding his default bail status. Both sides filed motions about what that status should be
shortly before1 the subsequent status conference. At the status conference, the lawyers discussed
their bail motions but no further evidence was presented. At the end of this status conference,
the trial court held defendant without bail pending trial. Defendant argues that he did not have
adequate, clear notice that the status conference would include a bail hearing, and therefore did
not have an adequate opportunity to present his argument and relevant evidence. We agree.

         “A person charged with an offense punishable by life imprisonment when the evidence of
guilt is great may be held without bail.” 13 V.S.A. § 7553. Second-degree murder is an offense
punishable by life imprisonment. Although there is no dispute in this case that evidence of guilt
is great, defendant is entitled to a hearing for the court to consider whether to exercise its
discretion to allow bail even if defendant is not entitled to it. State v. Falzo, 2009 VT 22, ¶ 6,
185 Vt. 616; see also 13 V.S.A. § 7554. Defendant is entitled to a bail hearing even where he
missed the opportunity to have one due to defense counsel’s mistakes. Id. ¶ 8 (“Whatever
confusion counsel may have labored under should not work to defendant’s disadvantage.”).




        1
         Defendant’s motion was filed the day of the status conference. The State’s motion was
apparently mailed the day before the conference but had not yet arrived at the time of the
conference.
        In this case, whatever the source of the confusion at the status conference, defendant did
not have an adequate opportunity to present evidence and argument regarding the potential for
pretrial release. The hold-without-bail order is reversed and remanded for a new hearing.

       Reversed and remanded.

                                                BY THE COURT:



                                                John A. Dooley, Associate Justice

   Publish
                                                Beth Robinson, Associate Justice
   Do Not Publish

                                                Geoffrey W. Crawford, Associate Justice




                                            2